By the Court.

Lumpkin, J.
delivering the opinion.
[1.] In Jackson vs. Valentine, (3 Caine’s Rep. 128,) the Supreme Court of New York ruled that the jurats of affidavits, taken before the Judges of the Common Pleas or Commissioners, must be signed by them, with the addition of their official subscriptions— Judges of the Common Pleas to style themselves such, and Commissioners to specify that they are so.
For myself, I believe that the paper purporting to be an affida*522vit, wanting as it did the signature and official attestation of the Magistrate, was a nullity under the attachment laws of this State, and that it was not amendable.
[2.] But the other objection was fatal. The attachment was sued out by McLaren against the firm of Birdsong & Sledge, and the bond was made payable to Edward Birdsong and Nathaniel Sledge, as individuals, without reciting that the obligees composed said firm; whereas, the attachment law requires that before granting the attachment, the creditor shall give bond and security in double his debt, payable to the defendant. Prince, 31. And that all attachments issued and returned in any other manner, shall be null and void. Ibid. Now, the defendant is the firm of Birdsong & Sledge, and not Edward Birdsong and Nathaniel Sledge. I need not point out the legal consequences which would result from this discrepancy.
Let the judgment be reversed.